Citation Nr: 1217513	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  07-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increase in the ratings for left hip trochanteric bursitis, currently assigned "staged" ratings of 0 percent prior to August 19, 2008, and 10 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1977 and from August 1981 to August 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2006 and October 2008 rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for the left hip disability, rated 0 percent, and continued a 10 percent rating for right shoulder disability (respectively).  An interim July 2009 rating decision increased the rating for left hip trochanteric bursitis to 10 percent effective August 19, 2008.  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  These matters were previously before the Board in July 2010, at which time they were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).  

Pursuant to the Board's July 2010 remand, the Veteran was to be scheduled for a contemporaneous VA orthopedic examination to assess the current severity of his service connected left hip and right shoulder disabilities.  Notations in the claims file indicate that he failed to report for examinations scheduled in August 2010.  However, a December 2011 written statement by the Veteran notes that he reported for the scheduled appointment.  He stated that he received a letter from VA for an August 2010 appointment.  On the day of the appointment he was seen at VA Medical Center (VAMC) by J.S., who directed him to get a series of x-rays (this is confirmed in a December 2010 VAMC treatment report).  When he returned to J.S. after completing the x-rays, she informed him that she was not able to see him because his file indicated that he needed to see an orthopedic specialist.  She proceeded to arrange for an appointment for him to see an orthopedic specialist.  He was eventually rescheduled for a VA orthopedic examination in December 2011.  When he showed up for that appointment, he was informed that it had been cancelled.  He eventually (in May 2011) received  a VA orthopedic surgery consult (not a VA compensation examination); the report of this orthopedic consultation is inadequate for rating the Veteran's left hip and right shoulder disabilities.

[The Board notes, incidentally, that the instant claims were both denied (under 38 C.F.R. § 3.655(b)) on the basis that the Veteran failed to report for an examination scheduled pursuant to the Board's remand.  However, the Veteran's appeal in the matter of the rating for the left hip is from an award pursuant to an original compensation claim.  Under § 3.655 (b) when a claimant fails to report for an examination scheduled in conjunction with such a claim, the disability is to be rated based on the evidence of record. ]

Regardless, the record supports the Veteran's assertions that he did report for the VA examination scheduled pursuant to the Board's remand in August 2010 but that such examination was not conducted through no fault on his part.  Under these circumstances it would be inherently unfair (and legally improper) to process these claims under 38 C.F.R. § 3.655(b); he has shown good cause for the examination to be rescheduled.  . 

Accordingly, the case is REMANDED for the following action:
1. The RO should arrange for the Veteran to be examined by an orthopedic specialist to determine the current severity of his service connected left hip and right shoulder disabilities.  A copy of the notice of the examination should be incorporated in the claims file (and if for any reason the examination is not conducted there must be an explanation in the record why that is so.   The Veteran's claims file, including this Remand must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran his complaints pertaining to the two disabilities at issue.  The examiner should provide a detailed description of all right shoulder pathology (and associated impairment of function) found, including range of motion studies (to include any further limitations due to pain, fatigue, weakness, incoordination or periods of exacerbation), and a detailed description of the surgical scar (and any separate impairment of function associated with the scar).  

Pathology and associated impairment of function associated with the left hip disability should be described in similar detail.  The examiner should explain the rationale for all opinions given.

2. The RO should then readjudicate these claims (the matter of the rating for right shoulder disability encompassing all right shoulder pathology and associated impairment of function shown.  If either is not granted to the Veteran's satisfaction, he and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

